Citation Nr: 0712753	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from August 11, 
1997, to February 15, 2005, excluding the period from 
February 28, 2002, to March 31, 2002.

2.  Entitlement to an effective date earlier than February 
16, 2005, for a 100 percent schedular evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This case has previously come before the Board.  In March 
2006, the Court vacated that part of the Board's January 2003 
decision that denied an effective date one year prior to 
February 16, 2005, for the award of a 100 percent disability 
evaluation for PTSD.  The case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  Prior to April 1, 2002, excluding the period from 
February 28, 2002, to March 31, 2002, the veteran's PTSD was 
manifest by no more than occupational and social impairment 
with occasional decrease in work efficiency and reduced 
reliability, due to such symptoms as depressed mood, anxiety, 
and sleep difficulty.

2.  After the veteran's hospitalization in February-March 
2002, his PTSD never substantially improved.  


CONCLUSIONS OF LAW

1.  Prior to April 1, 2002, the criteria for a schedular 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an effective date of April 1, 2002, for 
a 100 percent rating for PTSD have been approximated.  38 
U.S.C.A. §§ 1155, 5110(a) and (b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.151, 3.155(a) and (c), 3.157(a) and (c), 
3.400(o) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in September 2002 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the claims are being denied, 
so that matter is moot with no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in May 2006.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and whether or not the claimant or VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claims; (2) informing the 
claimant about the information and evidence VA would seek to 
provide; (3) informing the claimant about the information and 
evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

The notice of VCAA did not predate initial adjudication of 
the claims.  However, the claimant was provided notice which 
was adequate.  Following the notice, a document issued in 
November 2006 constituted subsequent process.  The claimant 
has not shown how the error was prejudicial.  The appellant 
had competent representation and opportunity for a hearing.  
The record shows that the appellant was able to meaningfully 
participate in the adjudication of the claim.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006). 
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); See 
38 C.F.R. § 3.400 (2006) (providing that effective date shall 
be date of receipt of claim or date entitlement arose, 
whichever is later, unless claim received within one year 
after separation from service).  The date entitlement arose 
is the initial date on which it appears that the claimant has 
satisfied all of the substantive criteria for entitlement to 
the benefit.  Generally, the effective date for an award of 
an increased rating is the date of the filing of the claim 
for increase, or the date entitlement arose (which means the 
date the disability increased in severity), whichever is 
later.  See 38 C.F.R. § 3.400 (o)(1).  The effective date for 
an award of increased compensation, however, may date back 
one year before the date of the claim for increase if "it is 
factually ascertainable that an increase in disability had 
occurred" within that time frame.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v Gober, 
10 Vet. App. 511, 520 (1997).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

Analysis

This matter stems from the appeal of the evaluation assigned 
at the time service connection was granted in an August 2001 
rating decision.  Staged ratings have been assigned.  An 
initial 30 percent evaluation was assigned from August 1997 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board 
notes that the appellant's PTSD was assigned a temporary 
total evaluation from February 28, 2002 under 38 C.F.R. § 
4.29 and a 30 percent evaluation was assigned from April 1, 
2002.  While the AOJ did not determine that there had been 
improvement, such is not contemplated in association with an 
evaluation based on 38 C.F.R. § 4.29.  See 3.105(e).  In this 
case, a type of staged rating was assigned to reflect 
hospitalization.  38 C.F.R. § 4.29.  A 100 percent evaluation 
was assigned from February 16, 2005.  

A 100 percent evaluation has been assigned from February 16, 
2005, a rating reflecting total social and occupational 
impairment.  In that regard, the Board notes that the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for an 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The date entitlement arose is the initial 
date of which it appears that the claimant has satisfied all 
of the substantive criteria for entitlement to the benefit.  
Generally, the effective date for an award of an increased 
rating is the date of the filing of the claim for increase, 
or the date entitlement arose (which means the date the 
disability increased in severity), whichever is later.  See 
38 C.F.R. § 3.400(o)(1).  However, the effective date for an 
award of increased compensation may date back one year before 
the date of the claim for an increase if "it is factually 
ascertainable that an increase in disability occurred" within 
that time frame.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

In a February 16, 2005 VA treatment record, the examiner 
stated that the veteran had PTSD and alcoholism, which 
interfered with his ability to maintain gainful employment 
rendering him unemployable.  This reflects that the veteran's 
disability increased in severity.  

The Board notes that the effective date for an award of 
increased compensation may date back one year before the date 
of the claim for increase if, "it is factually ascertainable 
that an increase in disability had occurred" within that time 
frame.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  The Board has considered the guidance 
established in Hazan v Gober, 10 Vet. App. 511, 520 (1997).  
The Court in Hazan noted that 38 U.S.C.A. § 5110(b)(2) 
requires a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.  The 
Court, however, did recognize a limitation in that 38 
U.S.C.A. § 5110(b)(2) noted that the application had to be 
received within one year from such date.

In this appeal, it is difficult to isolate the symptoms of 
PTSD from non-PTSD conditions.  The August 2002 examiner 
clearly seemed to subordinate the role of PTSD in causing 
disability.  This is an element which does not favor the 
claimant.  On the other hand, the hospitalization which 
occurred in February and March 2002 has been conceded to have 
been due to PTSD.  Whatever their precise source, the litany 
of psychiatric abnormalities reported by the August 2002 
examiner were very substantial.  It is true that Social 
Security benefits were awarded primarily for conditions 
unrelated to PTSD.  Not too long afterwards, however, a VA 
physician (and the BVA) concluded that PTSD rendered the 
veteran unemployable.  The record is in some conflict whether 
PTSD was totally disabling before February 2005.  What is not 
in dispute, however, is that beginning with the early 2002 
hospitalization, the veteran never significantly improved.  
As a practical matter, he probably was close to totally 
disabled from February 2002.

On VA examination in January 1998, the veteran was oriented 
times three, and no looseness of associations was noted.  On 
VA examination in February 2001, he was clean and his nails 
were noted to be trimmed.  He was oriented to time, place, 
person.  He was logical, coherent, and not tangential or 
circumstantial.  Recent and remote memory was normal.    

On VA examination in January 1998, the veteran was oriented 
times three, and no looseness of associations was noted.  His 
speech was normal.  On VA examination in February 2001, he 
was clean and oriented to time, place, person.  He was 
logical, coherent, and not tangential or circumstantial.  
Recent and remote memory was normal.  

In January 1998, December 2001, June 2002, and in August 2003 
he denied having any suicidal or homicidal thoughts.  The 
February 2001 VA examiner assigned a GAF score of 65, 
specifically noting minimal PTSD symptoms.  The February 2002 
examiner noted that while his affect and mood were depressed, 
he was alert, oriented times three, and coherent.  His 
thought process was noted to be tight, he had no flight of 
ideas, and no preoccupations were noted.  His attention, 
concentration, and grasp were normal, and ideation was 
specifically noted to be normal.  

The veteran is competent to report his symptoms.  However, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  Although the February 2001 VA 
examination report notes the veteran was somewhat flat, that 
eye contact was nonexistent, that there was some depression 
and considerable anxiety, that he did not appear to have good 
insight into his serious problems, that attention and 
concentration were poor, and that his abstraction ability was 
poor and judgment showed impulsivity, overall he was noted to 
be pleasant and cooperative, and the examiner noted the 
veteran the could laugh on occasion and see humor in the 
situation.  As noted, that examiner specifically stated that 
the veteran met the minimal requirements for a diagnosis of 
PTSD and assigned a GAF of 65 based on PTSD.   It may seem 
inconsistent to give more weight to the GAF score of 2001 
than to the similar score in August 2002.  The distinction, 
however, is that the 2002 hospitalization recognized the 
intensity of the veteran's PTSD and began the pattern of the 
ambivalent findings regarding the severity of his PTSD.  The 
August 2002 GAF assessment is less compelling within the 
context of the entire record after February 28, 2002.



ORDER

An effective date of April 1, 2002, for a 100 percent 
schedular evaluation for PTSD is granted, subject to 
controlling regulations governing the payment of monetary 
awards.  

An initial schedular rating in excess of 30 percent for PTSD 
prior to April 1, 2002, is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


